Opinion issued August 6, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00495-CV
                           ———————————
                   CULP ENGINEERING, LLC, Appellant
                                        V.
                 JAN AND EDWARD UECKERT, Appellees


                   On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-66522


                         MEMORANDUM OPINION

      Appellant, Culp Engineering, LLC, representing that the parties to the appeal

“have reached a mediated agreement to settle their dispute,” has filed a motion to

dismiss the appeal. No other party has filed a notice of appeal, and no opinion has

issued. See TEX. R. APP. P. 42.1(a)(1), (c). And, although the motion does not
include a certificate of conference, more than ten days have passed and no party has

opposed appellant’s motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2